DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination based on the amendment filed March 23, 2021. Claim 20 was canceled. Claims 10-19 are amended. Claims 1, 10, and 19 are independent.

Response to Arguments
The objection to the specification is withdrawn in view of applicant’s amendments and arguments.
Rejections under 35 USC 101 for claims 10-20 as being drawn to non-statutory subject matter is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Specifically, applicant amended the claims to recite “non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method….” 
Rejections under 35 USC 112 for claims 10-20 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Rejection under 35 USC 103 is withdrawn in view of their amendment and/or arguments presented by the applicant. Specifically, applicant incorporated the subject matter indicated as allowable as noted in the Non-Final office action mailed February 10, 2021, and in the substantially similar recitation found allowable in the parent application No. 15/324,511.

Claims 1, 3-10 and 12-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney of record Kory D. Christensen on May 6, 2021.
The application has been amended as follows: Claims 2 and 11 are cancelled.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: Geosteering operations are popular in hydrocarbon recovery operations. The key to successfully conducting geosteering operations is accurate real-time reservoir knowledge. Various sources of such knowledge include LWD tools including resistivity and gamma-at-bit tools and advanced 3D steering software. The various tools as taught by Guner et al., WO 2014/123509 Al ("Guner" submitted in IDS dated 11/27/2018) provide these types of data and teach that matrices may 
(claims 1, 10 and 19) "calculating a value for each parameter entry in the updated parameter matrix, which is a sum of a geology array, the DTBB array and the one or more other LWD arrays that are each multiplied by one of (i) respectively assigned weights when the TVD coordinates and the MD coordinates for each parameter entry in the updated parameter matrix are not located within the stratigraphic boundaries of the DTBB array and the one or more other LWD arrays; and (ii) respectively calculated weights when the TVD coordinates and the in combination with the remaining elements and features of the claimed invention. 
As dependent claims 3-9, and 12-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. It is for these reasons that the applicants’ invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129